


Exhibit 10.118

 

EMPLOYMENT AGREEMENT


between


AdCare Health Systems, Inc. (the “Company”)


and


David Rubenstein (the “Officer”)

 

This Employment Agreement (“Agreement”) is entered into November 15, 2011, to be
effective the later of December 19, 2011 or the date upon which Officer provides
the Company with a fully executed release by Shoreline Healthcare Management,
LLC (“Shoreline”) of all obligations owed by Officer to Shoreline under the
Assignment and Assumption Agreement and First Amendment to Employment Agreement
of September 12, 2011 (“Prior Obligations”), or as otherwise discussed herein.

 

Background

 

The Company and the Officer desire that the Officer be engaged as Executive Vice
President and Chief Operating Officer of the Company and desire to enter into
this Agreement to reflect the terms and conditions of such engagement.

 

Statement of Agreement

 

For good and valuable consideration (including the respective obligations of the
parties hereunder), the receipt and adequacy of which are hereby acknowledged,
the parties hereto agree as follows:

 

Section 1.               Employment.  For the purposes and upon the terms and
conditions hereinafter set forth, the Company agrees to employ the Officer and
the Officer accepts such employment.  The Officer’s employment shall be based in
the Atlanta, Georgia greater metropolitan area, subject to business travel as
necessary.  The Company shall provide the Officer with an office in Roswell,
Georgia at its 1145 Hembree Road location.

 

Section 2.               Duties.  The Officer shall be employed as of the
Effective Date as Executive Vice President and Chief Operating Officer of the
Company.  The Officer shall have such duties and responsibilities as are
commonly incident to such offices of a substantial corporation and shall report
to the Chief Executive Officer.  The Officer shall devote such time, attention
and energy to the business of the Company and the performance of his duties
hereunder as are necessary to properly perform his duties hereunder.  The
Officer represents and warrants that his entry into and performance of services
under this Agreement does not violate the terms of his engagement with
Shoreline, the restrictive covenants in any agreement with Shoreline or the
Prior Obligations and that Shoreline has expressly released the Officer from any
obligation not to compete with Shoreline or to solicit any clients, customers,
vendors or suppliers of Shoreline.  The Officer also represents and warrants
that other than the Prior Obligations, he is bound by no agreement that would in
any way restrict his ability to perform his duties for the Company.  The Officer
will be expected to carry out his duties with the highest degree of ethical

 

--------------------------------------------------------------------------------


`

and moral standards and to comply with all terms and conditions regarding the
nature and manner in carrying out his duties as may be established from time to
time by the Company and set forth in its employee handbook or manual.

 

Section 3.               Compensation.

 

(a)           Salary.  The Officer shall be paid an initial salary of $300,000
per year (the “Annual Salary”), payable in installments on the date of the
Company’s regular pay periods or such other installments as the Officer and the
Company from time to time mutually agree upon.  On or before June 30, 2012
Officer’s Annual Salary shall be increased to $325,000 per year.  The Annual
Salary shall be reviewed at least annually by the Compensation Committee of the
Board of Directors of the Company (the “Compensation Committee”) for possible
increases, and if so increased, the increased amount shall thereafter be deemed
to be the “Annual Salary” for all purposes under this Agreement.

 

(b)           Signing Bonus.  The Officer shall be paid a one time bonus of
$150,000 that shall be earned upon the completion of his first day of employment
with the Company after the Effective Date and which shall be paid on the date of
the first regular pay period after his first day of employment with the Company.

 

(c)           Bonus.  The Officer shall be eligible to earn an annual bonus for
2012 and each year thereafter, the target amount of which, based on reasonably
expected performance, shall be seventy-five percent (75%) of Annual Salary (the
“Target Bonus”).  The performance criteria for earning the bonus and the formula
for determining the amount of the bonus shall be established by the CEO and
Compensation Committee under the Company’s management incentive plan for
executive officers.  The criteria and the formula for each year will be provided
to the Officer no later than the ninetieth (90th) day of that year.  The bonus
earned shall be paid as soon as feasible following the end of each year, but not
later than March 30 of the following year.  The bonus for any year will be
earned and accrued and payable only if the Officer is employed by the Company on
the last day of the year for which the bonus is earned.

 

(d)           Equity Compensation.  As of the Effective Date and as a material
inducement to the Officer to enter into employment with the Company, the
Compensation Committee shall grant to the Officer: (i) a warrant to purchase
100,000 shares of the Company’s common stock, no par value (the “Common Stock”),
with an exercise price per share equal to the Fair Market Value (as defined in
the AdCare Health Systems, Inc.  2011 Stock Incentive Plan) of the Common Stock
on the Effective Date (the “First Warrant”); and (ii) a warrant to purchase
100,000 shares of Common Stock with an exercise price per share equal to the sum
of the Fair Market Value of the Common Stock on the Effective Date plus $1.00
per share (the “Second Warrant” and, together with the First Warrant, the
“Warrants”).  The First Warrant shall vest one third (1/3) on each of the three
subsequent anniversaries of the Effective Date; the Second Warrant will vest one
third (1/3) on the second, third and fourth anniversaries of the Effective
Date.  All vesting requires that the Officer is employed by the Company on such
date, provided however, that if the Officer resigns for “Good Reason,” or a
“Change in Control” occurs while the Officer is employed by the Company, then
the Warrants shall immediately become one hundred percent (100%) vested.  The
Warrants shall have a term of ten (10) years subject to earlier expiration upon
termination of Officer’s employment.  The Warrants shall be exercisable

 

2

--------------------------------------------------------------------------------


 

for cash, or at the option of the Officer, in a cashless exercise (by reducing
the number of shares he receives upon exercise by a number of shares with a then
Fair Market Value equal to the aggregate exercise price of the shares
purchased).  The Warrants, to the extent vested, shall continue to be
exercisable for three (3) months following the Officer’s termination of
employment.  The Warrants shall be evidenced by warrant certificates bearing
restrictive legends, in form and substance acceptable to the Company and the
Officer and otherwise in accordance with this Agreement.  The Officer
understands and acknowledges that, (i) the Warrants are being issued without
registration under the Securities Act of 1933, as amended (the “Securities
Act”), or any state securities laws pursuant to an exemption from the Securities
Act and such laws; (ii) the issuance of the Common Stock issuable upon the
exercise of any Warrant or portion thereof may be made only if an exemption from
the registration requirements of the Securities Act and any applicable state
securities laws is available; and (iii) the Warrants and all shares of Common
Stock issuable upon exercise of the Warrants may be disposed of only in
accordance with the Securities Act and any applicable state securities laws.

 

The Officer shall be eligible to receive future grants of equity compensation at
the discretion of the CEO and Compensation Committee.

 

For purposes of this Agreement, the following terms shall have the following
meanings.  Resignation for “Good Reason” means the Officer’s resignation within
ninety (90) days following the Company’s failure to cure a material breach of
this Agreement within thirty (30) days after the Officer gives the Company
written notice of such breach within ninety (90) days of the occurrence of such
breach.  “Cause” means the Officer’s fraud, dishonesty, willful misconduct, or
gross negligence in his performance of his duties hereunder, or the Officer’s
conviction for a crime of moral turpitude, or material breach by the Officer of
this Agreement which the Officer fails to cure within thirty (30) days after the
Company gives the Officer written notice of such breach.  “Change in Control”
means one or more sales or dispositions, within a twelve (12) month period, of
assets representing a majority of the value of the assets of the Company or the
acquisition (whether by purchase or through a merger or otherwise) of common
stock of the Company immediately following which the holders of common stock of
the Company immediately prior to such acquisition cease to own directly or
indirectly common stock of the Company or its legal successor representing more
than fifty percent (50%) of the voting power of the common stock of the Company
or its legal successor.

 

Section 4.               Officer Benefits; Vacation.  During the Employment
Term, the Officer shall be entitled to participate in life insurance,
hospitalization medical insurance, retirement, and other benefits as are
presently or may hereafter be provided to other executive officers of the
Company and paid vacation in accordance with the Company’s vacation policy for
executive officers.  In addition to the benefits generally available to
executive officers of the Company, the Company agrees to (a) pay the COBRA
premiums of the Officer and his spouse and eligible dependents for the period
from the Effective Date until the Officer is covered under the Company’s group
health plan, such amounts to be paid as soon as feasible, or at the Company’s
option, waive any waiting period for eligibility under the Company’s group
health plan, and (b) continue to pay the Officer at the rate of 100% of his
Annual Salary for a period of three (3) months after the date of “Disability”
and at the rate of 60% of his Annual Salary as of the date of Disability for an
additional twenty-one (21) months.  For purposes of this Agreement, the term
“Disability” means the inability of the Officer to perform his duties for
medical reasons for a

 

3

--------------------------------------------------------------------------------


 

period of ninety (90) days in any three hundred sixty-five (365) day period.  In
the event there is a question as to whether or not the Officer is subject to a
Disability, the Board of Directors of the Company will select a qualified
physician who will make the determination which will be binding on both the
Officer and the Company.

 

Section 5.               Term of Employment.

 

(a)           The term of this Agreement shall begin on the Effective Date and
remain in effect thereafter while the Officer is employed by the Company (the
“Employment Term”).

 

(b)           The Company and the Officer shall at all times have the right to
terminate the Officer’s employment, in the case of the Company with or without
Cause, and in the case of the Officer with or without Good Reason, and in either
case subject to the terms of this Agreement.  Upon termination of the Officer’s
employment, the Officer shall have no obligation or duty to further serve the
Company in any capacity (other than to comply with the obligations set forth in
Section 6 below), nor shall the Company be under any obligation or duty to
employ the Officer or provide the benefits specified in Section 4 or make any of
the payments provided for in Sections 3, or 4, (except to the extent any such
benefits are required to be provided by this Agreement, the applicable plan or
law or any such payments under Sections 3, or 4, have accrued prior to and
remain unpaid as of the effective date of such termination).

 

(c)           If, during the first three months of continuous employment with
the Company the officer resigns his employment for Good Reason, or the Company
terminates the Officer’s employment without Cause, the Officer shall receive
severance pay in the form of salary continuation for three months.  If after a
minimum of three months continuous employment with the Company after the
Effective Date, but less than a six months of continuous employment with the
Company, the Officer resigns his employment for Good Reason or the Company
terminates the Officer’s employment without Cause (other than due to the
Officer’s Disability), the Officer, or his successors and assigns, shall receive
severance pay in an amount equal to one-half (1/2) times the sum of the Annual
Salary, payable in substantially equal installments at least monthly for six (6)
months after the Officer’s termination date.  If, after a minimum of six months
of continuous employment with the Company after the Effective Date the Officer
resigns his employment for Good Reason or the Company terminates the Officer’s
employment without Cause (other than due to the Officer’s Disability) the
Officer or his successors and assigns shall receive the severance pay and
benefits hereafter provided.  The severance pay shall be an amount equal to one
(1) times the sum of Annual Salary payable in substantially equal installments
at least monthly for twelve (12) months after the termination date, plus if such
termination occurs within three (3) months before or twenty-four (24) months
after the occurrence of a “Change in Control,” an additional half time the sum
of Annual Salary plus Target Bonus, payable in substantially equal installments
at least monthly for six (6) months beginning immediately after twelve (12)
months following the termination date.

 

For the period for which severance pay is paid, i.e., three (3), six (6), twelve
(12) or eighteen (18) months following termination of employment (the “Severance
Period”), the Officer and his family shall be entitled to continue to be covered
under all employee benefit plans of the Company under which executive officers
of the Company are covered and at the same cost and under the same terms and
conditions as apply to executive officers, provided, however, that if the

 

4

--------------------------------------------------------------------------------


 

Company is unable under applicable law or the insurer will not permit the
Officer to be covered under any such plan, the Company shall pay to the Officer
an amount each month during the Severance Period equal to the Company’s cost of
coverage for similarly situated executive officers.  For purposes of this
Agreement, termination of employment and similar terms means a termination of
employment constituting a “separation from service” within the meaning of Code
Section 409A.  Notwithstanding the foregoing, to the extent necessary to avoid
the Officer incurring a tax under Code Section 409A, any amount that is
otherwise due within six (6) months following termination of employment shall be
delayed until six months after termination of employment.  The provisions
contained in this Section shall survive the termination of the Officer’s
employment.

 

Section 6.               Certain Officer Covenants.  The Officer expressly
covenants and agrees to and with the Company as hereinafter set forth in this
Section 6.

 

(a)           Non-Competition.  In the event that the Officer’s employment is
voluntarily terminated by the Officer other than for Good Reason or is
terminated by the Company for Cause, then for a period of twelve (12) months
after the date of termination, the Officer shall not within the Area, directly
or indirectly, acting alone or with others, on behalf of a competitor of the
Company undertake to perform executive management responsibilities similar to
those the Officer provides for the Company during the last twenty-four (24)
months of his employment with the Company.  For purposes of this Agreement
“Area” shall be defined as a twenty-five (25) mile radius from the physical
address of any skilled nursing facility or business office owned or operated by
the Company as of the date of the termination of this Agreement.  The foregoing
restrictions shall not, however, prohibit the Officer from performing services
for a division or business unit of a competitor of the Company if such division
or business unit does not provide goods or services competitive with those
offered by the Company.  Notwithstanding anything herein to the contrary, the
provisions of this Section shall not prohibit the Officer from acquiring less
than 1% of the securities of any corporation which competes with the Company and
whose shares are regularly traded on a nationally recognized stock exchange or
over-the-counter market.

 

(b)           Prohibition Against Hiring Employees.  For a period of twelve (12)
months after the date of termination, regardless of the reason for termination,
the Officer shall not directly or indirectly solicit for employment, or directly
or indirectly assist others in soliciting for employment, any person who was an
employee of the Company at any time during the twelve (12) months preceding the
date of the Officer’s termination of employment and with whom the Officer had
material contact during such twelve (12) month period, unless the employment of
such employee has been terminated by the Company or such employee has been
laid-off by the Company during such period.

 

(c)           Confidential Information.  Except to the extent required in the
performance of his duties hereunder, the Officer shall not at any time while he
is employed by the Company or after termination of his employment, directly or
indirectly, use, disclose, disseminate or otherwise publish “Confidential
Information.” For purposes of this Agreement, the term “Confidential
Information” means data and information relating to the business of the Company
(whether constituting a Trade Secret or not) which is or has been disclosed to
the Officer or of which the Officer became aware as a consequence of or through
his relationship

 

5

--------------------------------------------------------------------------------


 

with Company and which has value to the Company and is not generally known to
the Company’s competitors.  Confidential Information shall not include any data
or information which has been voluntarily disclosed to the public by the Company
(except where such disclosure has been made by representative without
authorization) or that has been independently developed and disclosed by others,
or otherwise has entered the public domain through lawful means.

 

(d)           Return of Information.  Upon termination of the Officer’s
employment for whatever reason, the Officer shall return to or leave with the
Company, without making or retaining copies thereof, all documents, records,
notebooks and similar repositories containing Confidential Information.

 

(e)           Reasonableness of Covenants.  The Officer has carefully considered
the nature and extent of the restrictions upon him and the rights and remedies
conferred upon the Company under this Section 6, and hereby acknowledges and
agrees that, in light of his position, the information to which he will be
privy, and the nature of the business, the restrictions are reasonable in time
and territory, are designed to eliminate unfair competition to the Company, are
fully required to protect the Company’s legitimate interests, and do not confer
a benefit upon the Company disproportionate to any detriment to the Officer.

 

If the Officer breaches any of the agreements contained in this Section 6, then,
in addition to any other rights or remedies which the Company may have, the
Company shall have the right to an accounting and repayment of all profits or
other benefits directly realized as a result of any such breach, to collect any
damages caused by such breach in addition to those specifically listed herein,
and to enforce any legal or equitable remedy (including injunctive relief) that
it may have against the Officer to prevent further injury to the Company
resulting from such breach.

 

The Officer acknowledges that any breach of the agreements contained in this
Section could cause irreparable harm to the Company.  The Officer acknowledges
that damages in the event of Officer’s breach of this Agreement will be
difficult, if not impossible, to ascertain and therefore it is agreed that the
Company, in addition to, and without limiting any other remedy or right it may
have under this Agreement or the law, will have the right to an injunction
enjoining any such breach.  The Officer agrees to reimburse the Company for all
costs and expenses, including reasonable attorney’s fees, incurred by the
Company because of any breach of this provision, but only in the event that the
Officer fails to cure such breach, within ten (10) days after being provided
written notice thereof by the Company.

 

All covenants and provisions contained in Section 6 shall survive the
termination of the Officer’s employment, regardless of the reason of such
termination.

 

The Officer confirms that he has reviewed this Agreement with his independent
legal counsel.

 

Section 7.               Notices.  Any notice or other communication required or
desired to be given hereunder shall be in writing and shall be deemed duly given
when personally delivered or when deposited in the United States mail, first
class postage prepaid, properly addressed to the

 

6

--------------------------------------------------------------------------------


 

parties at their respective addresses below or such addresses as shall be given
by notice of any party.

 

The Company:

AdCare Health Systems, Inc.

 

5057 Troy Road

 

Springfield, OH 45502

 

Attn: Chairman

 

 

 

With a copy to:

 

Boyd P. Gentry

 

Two Buckhead Plaza

 

3050 Peachtree Road NW

 

Suite 355

 

Atlanta, GA 30305

 

 

The Officer:

The most recent address that the Company has on file.

 

Section 8.               Actions by the Company.  Any determination, consent,
waiver, agreement, or other action under or with respect to this Agreement and
its implementation of or by the Company shall not be deemed made, taken or
effected hereunder unless made, taken or effected in a writing signed by a duly
authorized officer of the Company.

 

Section 9.               Waiver; Remedies Cumulative.  No waiver of any right or
option hereunder by any party shall operate as a waiver of any other right or
option, or the same right or option as respects any subsequent occasion for its
exercise, or of any legal remedy.  No waiver by any party of any breach of this
Agreement or of any agreement or covenant contained herein shall be held to
constitute a waiver of any other breach or a continuation of the same breach. 
All remedies provided by this Agreement are in addition to all other remedies by
it or the law provided.

 

Section 10.             Assignment.  This Agreement shall be binding upon and
inure to the benefit of the legal successors of the Company.  Neither this
Agreement nor any rights hereunder shall be assignable and any such purported
assignment by his shall be void and of no force or effect; provided, however,
that in the event of the Officer’s death, any amounts that are unpaid and owing
to the Officer or rights that are exercisable by the Officer shall be paid to or
exercisable by his estate.

 

Section 11.             Applicable Law.  This Agreement shall be governed and
construed in accordance with the laws of the State of Georgia.  Any action for
breach or to enforce the terms of this Agreement, or in any way arising out of
or related to Officer’s employment with the company or this Agreement, including
without limitation the covenants and provisions contained in Section 6, shall be
brought in the Superior Court of Fulton County, Georgia or in a federal court
sitting in Atlanta, Georgia, and the parties hereto each consent to jurisdiction
and venue in such courts.

 

Section 12.             Indemnification.  The Company shall indemnify the
Officer for his actions and omissions as an officer and provide for advancement
of expenses in connection therewith to the maximum extent permitted by its state
of incorporation.  The Company shall maintain, during

 

7

--------------------------------------------------------------------------------


 

the Employment Term and for at least three (3) years thereafter, an adequate
officer’s liability policy covering the Officer for actions and omissions during
the Employment Term.

 

Section 13.             Severability and Judicial Modification.  The parties
agree that each provision of this Agreement is separate, distinct and severable
from the other remaining provisions of this Agreement, and that the invalidity
or unenforceability of any Agreement provision shall not effect the validity and
unenforceability of any other provision or provisions of this Agreement. 
Further, if any provision of this Agreement is ruled invalid or unenforceable by
a court of competent jurisdiction because of the conflict between such provision
and any applicable law or public policy, it is the intent of the parties that
such provision shall be modified by the Court to the extent appropriate to
render the provision reasonable valid and enforceable.

 

Section 14.             Miscellaneous.  This Agreement constitutes the entire
understanding between the parties concerning the Officer’s employment with the
Company and supersedes any and all previous agreements between the Officer and
the Company concerning such employment.  Except for judicial modification as set
forth in Section 13, this Agreement cannot be amended or modified in any
respect, unless such amendment or modification is evidenced by a written
instrument signed by both the Company and the Officer.  The captions of the
various sections of this Agreement are not a part of the context hereof, are
inserted merely for convenience in locating the different provisions hereof and
shall be ignored in construing this Agreement.

 

Section 15.             Agreement Void If No Release.  This Agreement shall be
null and void and of no force or effect and the Company shall owe no
compensation or obligation to the Officer if a full written release of the Prior
Obligations is not delivered to the Company on or before December 31, 2011 in
the form attached hereto as Exhibit “A” or in some other form acceptable to the
Company in its sole discretion.

 

The parties have executed multiple counterparts of this Agreement, each of which
shall be deemed to be an original, as of the date set forth at the beginning
hereof.

 

 

THE COMPANY:

 

THE OFFICER:

 

 

 

ADCARE HEALTH SYSTEMS, INC.

 

DAVID RUBENSTEIN

 

 

 

By:

/s/ Boyd P. Gentry

 

/s/ David Rubenstein

 

Boyd P. Gentry,

 

David Rubenstein

 

President and CEO

 

 

 

8

--------------------------------------------------------------------------------
